Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 1 of 9 PageID #: 2717



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION



 HUAWEI TECHNOLOGIES CO. LTD.,

                         Plaintiff,

            v.
                                                             Case No. 2:20-cv-0030-JRG
 VERIZON COMMUNICATIONS, INC., et al.
                                                             Jury Trial Demanded
                  Defendants.
 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.

                         Counterclaim-Plaintiffs,

 v.

 HUAWEI TECHNOLOGIES CO. LTD.,
 et al.

                         Counterclaim-Defendants.

                                          DISCOVERY ORDER

          After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.        Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

          26(a)(1), each party shall disclose to every other party the following information:

          (a)       the correct names of the parties to the lawsuit;

          (b)       the name, address, and telephone number of any potential parties;




01980-00150/12176755.1
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 2 of 9 PageID #: 2718



          (c)       the legal theories and, in general, the factual bases of the disclosing party’s claims

                    or defenses (the disclosing party need not marshal all evidence that may be offered

                    at trial);

          (d)       the name, address, and telephone number of persons having knowledge of relevant

                    facts, a brief statement of each identified person’s connection with the case, and a

                    brief, fair summary of the substance of the information known by any such person;

          (e)       any indemnity and insuring agreements under which any person or entity carrying

                    on an insurance business may be liable to satisfy part or all of a judgment entered

                    in this action or to indemnify or reimburse for payments made to satisfy the

                    judgment;

          (f)       any settlement agreements relevant to the subject matter of this action; and

          (g)       any statement of any party to the litigation.

2.        Disclosure of Expert Testimony. A party must disclose to the other parties the identity

          of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

          703 or 705, and:

          (a)       if the witness is one retained or specially employed to provide expert testimony in

                    the case or one whose duties as the party’s employee regularly involve giving expert

                    testimony, provide the disclosures required by Federal Rule of Civil Procedure

                    26(a)(2)(B) and Local Rule CV-26; and

          (b)       for all other such witnesses, provide the disclosure required by Federal Rule of Civil

                    Procedure 26(a)(2)(C).




01980-00150/12176755.1                               -2-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 3 of 9 PageID #: 2719



3.        Additional Disclosures. Without awaiting a discovery request,1 each party will make the

          following disclosures to every other party:

          (a)       provide the disclosures required by the Patent Rules for the Eastern District of

                    Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                          i.   If a party claiming patent infringement asserts that a claim element is a

                               software limitation, the party need not comply with P.R. 3-1 for those claim

                               elements until 30 days after source code for each Accused Instrumentality

                               is produced by the opposing party. Thereafter, the party claiming patent

                               infringement shall identify, on an element-by-element basis for each

                               asserted claim, what source code of each Accused Instrumentality allegedly

                               satisfies the software limitations of the asserted claim elements.

                         ii.   If a party claiming patent infringement exercises the provisions of

                               Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                               patent infringement may serve, not later than 30 days after receipt of a

                               Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                               amend only those claim elements identified as software limitations by the

                               party claiming patent infringement.

          (b)       produce or permit the inspection of all documents, electronically stored

                    information, and tangible things in the possession, custody, or control of the party

                    that are relevant to the pleaded claims or defenses involved in this action, except to




          1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.



01980-00150/12176755.1                                  -3-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 4 of 9 PageID #: 2720



                    the extent these disclosures are affected by the time limits set forth in the Patent

                    Rules for the Eastern District of Texas; and

          (c)       provide a complete computation of any category of damages claimed by any party

                    to the action, and produce or permit the inspection of documents or other

                    evidentiary material on which such computation is based, including materials

                    bearing on the nature and extent of injuries suffered, except that the disclosure of

                    the computation of damages may be deferred until the time for Expert Disclosures

                    if a party will rely on a damages expert.

4.        Protective Orders. The parties will submit a proposed Protective Order in accordance

          with the Court’s schedule.

5.        Discovery Limitations. The discovery in this cause is limited to the disclosures described

          in Paragraphs 1-3 together with:

          (a) 40 interrogatories may be served by each Side2;

          (b) Each Side shall be limited to 45 requests for admissions, except that this limit shall not

                apply to requests for admission that seek an admission as to the authenticity of a

                particular document or thing, which shall be unlimited, clearly denoted as such, and

                served separately from any requests for admission subject to the numerical limitation

                above;

          (c) 125 hours of oral fact deposition testimony may be taken by each Side, inclusive of

                third party oral fact deposition testimony;



          2
           “Side” means a party or a group of parties with a common interest, either Huawei
(together with all related plaintiffs/counterclaim defendants) on the one hand or Verizon (together
with all related defendants/counterclaim plaintiffs) on the other. An interrogatory seeking
discovery regarding multiple patents shall count as a single interrogatory.



01980-00150/12176755.1                              -4-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 5 of 9 PageID #: 2721



          (d) There shall be a time limit of 7 hours for the deposition of any single non-expert

               witness, whether party (e.g., a current employee or single Rule 30(b)(6) designated

               deponent) or non-party (e.g., a former employee or prior artist), absent leave of the

               Court or written agreement of the parties and, for a non-party deponent, the witness or

               designating entity;

          (e) There shall be a limit of 6 experts per Side;

          (f) Depositions of technical experts shall be limited to 7 hours per report unless an expert

               opines on more than 2 patents in a report, in which case 3.5 hours of deposition time

               will be allowed per patent. Depositions of damages experts shall be limited to 7 hours

               per report unless an expert opines on more than 4 patents in a report, in which case the

               deposition will be limited to 14 hours. Absent a showing of good cause, no expert will

               be deposed for more than 21 hours. The parties will be expected to work cooperatively

               before raising any requests for additional time with the Court.

          (g) Any deposition time requiring the use of a translator shall be counted in an amount

               equal to 50% of the actual time incurred, such that a 7 hour deposition would instead

               be limited to 10.5 hours, and can be split over two days at the election of the producing

               party or producing non-party. A translated deposition counts for 2/3 time in relation to

               the per Side limits, such that a 10.5 hour deposition would be counted as 7 hours of

               time.

               Any party may later move to modify these limitations for good cause.

6.        Privileged Information.        There is no duty to disclose privileged documents or

          information. However, the parties are directed to meet and confer concerning privileged

          documents or information after the Status Conference. By the deadline set in the Docket




01980-00150/12176755.1                             -5-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 6 of 9 PageID #: 2722



          Control Order, the parties shall exchange privilege logs identifying the documents or

          information and the basis for any disputed claim of privilege in a manner that, without

          revealing information itself privileged or protected, will enable the other parties to assess

          the applicability of the privilege or protection. Any party may move the Court for an order

          compelling the production of any documents or information identified on any other party’s

          privilege log. If such a motion is made, the party asserting privilege shall respond to the

          motion within the time period provided by Local Rule CV-7. The party asserting privilege

          shall then file with the Court within 30 days of the filing of the motion to compel any proof

          in the form of declarations or affidavits to support their assertions of privilege, along with

          the documents over which privilege is asserted for in camera inspection.

7.        Signature. The disclosures required by this Order shall be made in writing and signed by

          the party or counsel and shall constitute a certification that, to the best of the signer’s

          knowledge, information and belief, such disclosure is complete and correct as of the time

          it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

          otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

          5. The parties shall promptly file a notice with the Court that the disclosures required under

          this Order have taken place.

8.        Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

          a duty to supplement or correct its disclosures immediately if the party obtains information

          on the basis of which it knows that the information disclosed was either incomplete or

          incorrect when made, or is no longer complete or true.

9.        Discovery Disputes.




01980-00150/12176755.1                            -6-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 7 of 9 PageID #: 2723



          (a)       Except in cases involving claims of privilege, any party entitled to receive

                    disclosures (“Requesting Party”) may, after the deadline for making disclosures,

                    serve upon a party required to make disclosures (“Responding Party”) a written

                    statement, in letter form or otherwise, of any reason why the Requesting Party

                    believes that the Responding Party’s disclosures are insufficient. The written

                    statement shall list, by category, the items the Requesting Party contends should be

                    produced. The parties shall promptly meet and confer. If the parties are unable to

                    resolve their dispute, then the Responding Party shall, within 14 days after service

                    of the written statement upon it, serve upon the Requesting Party a written

                    statement, in letter form or otherwise, which identifies (1) the requested items that

                    will be disclosed, if any, and (2) the reasons why any requested items will not be

                    disclosed. The Requesting Party may thereafter file a motion to compel.

          (b)       An opposed discovery related motion, or any response thereto, shall not exceed 7

                    pages. Attachments to a discovery related motion, or a response thereto, shall not

                    exceed 5 pages. No further briefing is allowed absent a request or order from the

                    Court.

          (c)       Prior to filing any discovery related motion, the parties must fully comply with the

                    substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

                    Within 72 hours of the Court setting any discovery motion for a hearing, each

                    party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

                    confer in person or by telephone, without the involvement or participation of other

                    attorneys, in an effort to resolve the dispute without Court intervention.




01980-00150/12176755.1                              -7-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 8 of 9 PageID #: 2724



          (d)       Counsel shall promptly notify the Court of the results of that meeting by filing a

                    joint report of no more than two pages. Unless excused by the Court, each party’s

                    lead attorney shall attend any discovery motion hearing set by the Court (though

                    the lead attorney is not required to argue the motion).

          (e)       Any change to a party’s lead attorney designation must be accomplished by motion

                    and order.

          (f)       Counsel are directed to contact the chambers of the undersigned for any “hot-line”

                    disputes before contacting the Discovery Hotline provided by Local Rule CV-

                    26(e). If the undersigned is not available, the parties shall proceed in accordance

                    with Local Rule CV-26(e).

10.       No Excuses. A party is not excused from the requirements of this Discovery Order because

          it has not fully completed its investigation of the case, or because it challenges the

          sufficiency of another party’s disclosures, or because another party has not made its

          disclosures. Absent court order to the contrary, a party is not excused from disclosure

          because there are pending motions to dismiss, to remand or to change venue.

11.       Filings. Only upon request from chambers shall counsel submit to the court courtesy

          copies of any filings.

12.       Proposed Stipulations by the Parties Regarding Discovery.

          a. The parties shall make best efforts to submit a proposed E-Discovery Order promptly,

                and intend to submit a proposed E-Discovery Order no later than June 26, 2020.

          b. Except as necessary to comply with P.R. 3-7, the parties are not required to include on

                a privilege log any documents that came into existence after the filing of the Complaint.




01980-00150/12176755.1                              -8-
Case 2:20-cv-00030-JRG Document 37 Filed 06/10/20 Page 9 of 9 PageID #: 2725



          a. The parties agree to serve documents, pleadings, correspondence, and other items

               electronically in lieu of service by U.S. Mail or otherwise, to at least each attorney

               listed on the docket as attorney of record for the opposing party or to at least the

               attorneys on an agreed-upon service list.



13.       Standing Orders. The parties and counsel are charged with notice of and are required to

          fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

          website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

          of some such orders may be included expressly within this Discovery Order, while others

          (including the Court’s Standing Order Regarding Protection of Proprietary and/or

          Confidential Information to Be Presented to the Court During Motion and Trial Practice)

          are incorporated herein by reference. All such standing orders shall be binding on the

          parties and counsel, regardless of whether they are expressly included herein or made a

          part hereof by reference.


           So Ordered this
           Jun 9, 2020




01980-00150/12176755.1                            -9-
